 In the Matter of ALUMINUM COMPANY OF AMERICA, JONES MILLSWORKSandINTERNATIONAL COUNCIL OF ALUMINUMWORKERSUNION, A. F. OF L.Case No. 15-R-1135.-Decided July 3, 1544Mr. James M. Vann,of Hot Springs, Ark., for the Company.Mr. Herman Trontwein,of Malvern, Ark., andMessrs. C. W. Mow-ery, Glen R. Northrup,and H.G. Violand,of Hot Springs, Ark., forthe A. F. of L.Mr. James Dickerson,of New Kensington, Pa., andMr. 0. L. Kem,pof Malvern, Ark., for the C. 1. O.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE,Upon petition duly filed by International Council of, AluminumWorkers Union, A. F. of L., herein called the A. F. of L., allegingthat a question affecting commerce had arisen concerning the repre-sentation,of employees of Aluminum Company of America, JonesMillsWorks, Jones Mills, Arkansas, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before LeRoy Marceau, Trial Examiner. Said hear-ing was held at Hot Springs, Arkansas, on June, 1, 1944.At the com-mencement of -the hearing the Trial Examiner granted a motion ofInternationalUnion of Aluminum Workers of America, C. 1. 0.,herein called the C. I. 0., to intervene.The Company, the A. F. of L.,and the'C. I. O. appeared, participated, and were afforded full oppor-tunity to be heard, to-examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.During the course of thehearing the C. I. O. moved to dismiss the petition.The Trial Exam-iner reserved ruling.The motion is hereby denied. The Trial Exam-iner's ruling made at the hearing are free from prejudicial errorand are hereby affirmed. All parties were afforded opportunity to filebriefs with the Board.57 N. L R. B., No. 3.9 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1. THE BUSINESS OF THE COMPANYAluminum Company of America is a Pennsylvania corporation oper-ating a plant at Jones Mills, Arkansas, where it is engaged in the manu-facture of aluminum.During 1943 the Company purchased rawmaterials valued in excess of $100,000, for use at its Jones Mills plant,over 10 percent of which was shipped to it from points outside theState of Arkansas.During the same period the Company sold prod-ucts from its Jones Mills plant valued in excess of $100,000, practicallyall of which was shipped to points outside the State of Arkansas. -The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDInternational Council of Aluminum Workers Union is a labor or-ganization affiliated with the American Federation of Labor, admit-ting to membership employees of the Company.International Union of Aluminum Workers of America is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III. THEQUESTION CONCERNING REPRESENTATIONThe'Company refuses to recognize the A. F. of L. as exclusive collec-tive bargaining representative of the employees at the Jones Millsplant until the A. F. of L. is certified by the Board.,On November 1, 1942, the Company and the C. I. O. entered into anexclusive collective bargaining contract covering plants of the Com-pany not involved herein.The contract provided that it would coveremployees in plants of the Company not orginally covered for whomthe C. I. O. may be certified during the term of the agreement.OnFebruary 17, 1943, the Regional Director certified the C. I. O. as theexclusive representative at the Jones Mills plant as a result of a con-sentelection.The contract further provides-that it, shall remain ineffect -until April 30, 1944, and thereafter unless 30 days' notice of adesire to modify is given by either party thereto. Inasmuch as theoriginal ,term of the contract expired on April 30; 1944, and it is nowsubject to termination by 30 days' notice, we find that it does not con-stitute a bar to a determination of representatives at this time.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the A. F. of L. represents a sub- ALUMINUM COMPANY OF AMERICA11stantial number of employees in the unit hereinafter found to be ap-propTiate 1We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all production and maintenance employees at the Jones Mills plantof the Company, excluding office, technical, and salaried employees,watchmen, guards, confidential employees, timekeepers, cost clerks,and pay-roll clerks, and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act .2V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by means of an election by secret ballot.The A. F. of L. urges that the pay roll of June 1, 1944, be used to de-termine eligibility to vote. Inasmuch as no persuasive reason appearsfor departing from our usual practice, we shall direct that thoseeligible to vote shall be the employees in the approriate unit who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to the limitations and addi-tions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain represen-tatives for the purposes of collective bargaining with AluminumCompany of America,, Jones Mills Works, Jones Mills, Arkansas, anelection by secert ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Fif-iThe Field Examiner reported that the A.F. of L. presented 359 authorization cardsbearing names of employees on the May 3, 1944, pay roll of the Company. The C. I. O.relies upon its contract as evidence of its interest in the instant proceeding.There areabout 915 employees in the appropriate unit.2 This is substantially the same unit as provided for in the contract between the Com-pany and the C. I. O. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDteenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, ofsaid Rules andRegulations, among the employees in theunit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding any who havesince quit. orbeen discharged for cause and who have not been rehired or reinstatedprior to the date of the election, to determine whether they desire tobe represented by International Council of Aluminum WorkersUnion, A. F. of L., or by International Union of Aluminum Workersof America, C. I. 0., for the purposes of collectivebargaining, or byneither.